 

Exhibit 10(g)

 

OLIN 1991 LONG TERM INCENTIVE PLAN

(As Amended through January 30, 2003)

 

Section 1. Purpose

 

The purposes of the Olin 1991 Long Term Incentive Plan (the “Plan”) are to
encourage selected salaried employees of Olin Corporation (“Olin”) and its
Affiliates (as defined below) to acquire a proprietary interest in Olin’s growth
and performance, to generate an increased incentive to contribute to Olin’s
future success and to enhance the ability of Olin and its Affiliates to attract
and retain qualified individuals.

 

Section 2. Definitions

 

As used in the Plan:

 

(a)   “Affiliate” means (i) any entity that, directly or through one or more
intermediaries, is controlled by Olin and (ii) any entity in which Olin has a
significant equity interest as determined by the Committee.

 

(b)   “Award” means any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Performance Award, Dividend Equivalent or Other
Stock-Based Award granted under the Plan.

 

(c)   “Award Agreement” means any written agreement or other instrument or
document evidencing an Award granted under the Plan. The terms of any plan or
guideline adopted by the Board or the Committee and applicable to an Award shall
be deemed incorporated in and a part of the related Award Agreement.

 

(d)   “Board” means the Board of Directors of Olin.

 

(e)   “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

(f)   “Committee” means a committee of the Board designated by the Board to
administer the Plan and composed of not less than three directors, each of whom
is qualified to administer the Plan as contemplated by Rule 16b-3.

 

(g)   “Dividend Equivalent” means any right granted under Section 6(f)(iv) of
the Plan.

 

(h)   “Fair Market Value” means, with respect to any property (including,
without limitation, Shares or other securities), the fair market value of such
property determined by such methods or procedures as shall be established from
time to time by the Committee.

 

(i)   “Incentive Stock Option” means an option to purchase Shares granted under
Section 6(a) of the Plan that is intended to meet the requirements of Section
422 of the Code or a successor provision thereto.

 

(j)   “Non-Qualified Stock Option” means an option to purchase Shares granted
under Section 6(a) of the Plan that is not intended to be an Incentive Stock
Option.

 

(k)   “Option” means an Incentive Stock Option or a Non-Qualified Stock Option.



--------------------------------------------------------------------------------

 

(l)   “Other Stock-Based Award” means any right granted under Section 6(e) of
the Plan.

 

(m)   “Participant” means a Salaried Employee granted an Award under the Plan.

 

(n)   “Performance Award” means any right granted under Section 6(d) of the
Plan.

 

(o)   “Person” means any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization, or government or
political subdivision thereof.

 

(p)   The “1988 Plan” means the 1988 Stock Option Plan for Key Employees of Olin
Corporation and Subsidiaries.

 

(q)   “Released Securities” means securities that were Restricted Securities
with respect to which all applicable restrictions imposed under the terms of the
relevant Award have expired, lapsed or been waived or satisfied.

 

(r)   “Restricted Securities” means Awards of Restricted Stock or other Awards
under which outstanding Shares are held subject to certain restrictions.

 

(s)   “Restricted Stock” means any Share granted under Section 6(c) of the Plan.

 

(t)   “Restricted Stock Unit” means any right granted under Section 6(c) of the
Plan that is denominated in Shares.

 

(u)   “Rule 16b-3” means Rule 16b-3 promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934, as amended, or any
successor rule.

 

(v)   “Salaried Employee” means any salaried employee of Olin or of an
Affiliate.

 

(w)   “Shares” means the Common Stock of Olin and such other securities or
property as may become the subject of Awards pursuant to an adjustment made
under Section 4(b) of the Plan.

 

(x)   “Stock Appreciation Right” means any right granted under Section 6(b) of
the Plan.

 

Section 3. Administration

 

The Plan shall be administered by the Committee which shall have full power and
authority to: (i) designate Participants; (ii) determine the Awards to be
granted to Participants; (iii) determine the number of Shares (or securities
convertible into Shares) to be covered by Awards; (iv) determine the terms and
conditions of any Award; (v) determine whether, to what extent, and under what
circumstances Awards may be settled or exercised in cash, Shares, other
securities, other Awards, or other property, or canceled, substituted, forfeited
or suspended, and the method or methods by which Awards may be settled,
exercised, canceled, substituted, forfeited or suspended; (vi) determine
whether, to what extent, and under what circumstances cash, Shares, other
securities, other Awards, other property and other amounts payable with respect
to an Award under the Plan shall be deferred either automatically or at the
election of the Participant or of the Committee; (vii) interpret and administer
the Plan and any instrument or agreement relating to, or Award made under, the
Plan; (viii) establish,

 

-2-



--------------------------------------------------------------------------------

 

amend, suspend or waive such rules and guidelines and appoint such agents as it
shall deem appropriate for the administration of the Plan; and (ix) make any
other determination and take any other action that it deems necessary or
desirable for such administration. All designations, determinations,
interpretations and other decisions with respect to the Plan or any Award shall
be within the sole discretion of the Committee and shall be final, conclusive
and binding upon all Persons, including Olin, any Affiliate, any Participants,
any holder or beneficiary of any Award, any shareholder and any employee of Olin
or of any Affiliate. The Committee’s powers include the adoption of
modifications, amendments, procedures, subplans and the like as are necessary to
comply with provisions of the laws of other countries in which Olin or an
Affiliate may operate in order to assure the viability of Awards granted under
the Plan and to enable Participants employed in such other countries to receive
benefits under the Plan and such laws.

 

Section 4. Shares Available for Awards

 

(a) Shares Available. Subject to adjustment as provided in Section 4(b) of the
Plan:

 

  (i)   The aggregate number of Shares available for granting Awards under the
Plan shall be 500,000, provided that in the event the 1988 Plan shall terminate
or be cancelled prior to April 30, 1998 (its stated expiration date), the number
of Shares available for the grant of Awards under the Plan shall be increased by
the sum (not to exceed 800,000) of (a) the number of shares which were available
for the grant of options under the 1988 Plan immediately prior to the date of
such termination or cancellation and (b) the aggregate number of shares which
were subject to options under the 1988 Plan on such date and were not
subsequently issued because such options terminated, expired or were forfeited
without the delivery to optionees of Shares or other consideration. If an Award
is denominated in or relates to a security of Olin convertible into its Common
Stock, the number of shares of Common Stock into which such security shall be
convertible (calculated as of the date of grant of the Award, subject to
adjustment as provided in Section 4(b) hereof or under the terms of such
security) shall be deemed denominated in Shares and counted against the
aggregate number of Shares available for the granting of Awards under the Plan.
If, after the effective date of the Plan, Shares subject to an Award granted
under the Plan (other than Restricted Securities) are forfeited, or the Award
otherwise terminates without the delivery of Shares or of other consideration,
then the Shares subject to such Award or the number of Shares otherwise counted
against the aggregate number of Shares available under the Plan with respect to
such Award, to the extent of such forfeiture or termination, shall again be
available for granting Awards under the Plan.” Any Award (other than a Dividend
Equivalent) denominated in Shares shall be counted against the aggregate number
of Shares available for granting Awards under the Plan even though the Award is
ultimately paid in cash, provided that, notwithstanding the foregoing, an Award
shall not be deemed denominated in Shares if the dollar amount of the Award is
fixed at the time of grant by reference to the market value of Shares or
otherwise.

 

  (ii)   For purposes of this Section 4:

 

-3-



--------------------------------------------------------------------------------

 

  (A)   If an Award (other than a Dividend Equivalent) is denominated in Shares,
the number of Shares covered by such Award, or to which such Award relates,
shall be counted on the date of grant of such Award against the aggregate number
of Shares available for granting Awards under the Plan; and

 

  (B)   Dividend Equivalents paid in Shares and Awards not denominated in Shares
but paid in Shares shall be counted against the aggregate number of Shares
available for granting Awards under the Plan in such amount and at such time as
the Committee shall determine under procedures adopted by the Committee
consistent with the purposes of the Plan;

 

provided, however, that Awards that operate in tandem with, or that are
substituted for, other Awards may be counted or not counted under procedures
adopted by the Committee in order to avoid double counting. Any Shares that are
delivered by Olin, and any Awards that are granted by, or become obligations of,
Olin, through the assumption by Olin or an Affiliate of, or in substitution for,
outstanding awards previously granted by an acquired company shall not, except
in the case of Awards granted to Salaried Employees who are officers or
directors of Olin for purposes of Section 16 of the Securities Exchange Act of
1934, as amended, be counted against the Shares available for granting Awards
under the Plan.

 

(b)   Adjustments. In the event that the Committee determines that any dividend
or other distribution, recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities of Olin, issuance of
warrants or other rights to purchase Shares or other securities of Olin, or
other similar corporate transaction or event affects the Shares such that an
adjustment is determined by the Committee to be appropriate in order to prevent
dilution or enlargement of the benefits intended to be made available under the
Plan, then the Committee shall, in such manner as it may deem equitable, adjust
any or all of (i) the number and type of Shares (or other securities or
property) which thereafter may be made the subject of Awards, (ii) the number
and type of Shares (or other securities or property) subject to outstanding
Awards, and (iii) the grant, purchase or exercise price with respect to any
Award, or, if the Committee deems it appropriate, make provision for a cash
payment to the holder of an outstanding Award; provided, however, that with
respect to Awards of Incentive Stock Options, no such adjustment shall be
authorized to the extent that such authority would cause the Plan to violate
Section 422 of the Code or any successor provision thereto. Notwithstanding the
foregoing, a Participant to whom Dividend Equivalents or dividend units have
been awarded shall not be entitled to receive a special or extraordinary
dividend or distribution unless the Committee shall have expressly authorized
such receipt.

 

(c)   Notwithstanding anything contained in this Plan to the contrary, grants to
any one Participant of Awards which represent or are designated in Shares shall
not exceed 60,000 Shares in any calendar year.

 

-4-



--------------------------------------------------------------------------------

 

Section 5. Eligibility

 

Any Salaried Employee, including any officer or employee- director of Olin or an
Affiliate, who is not a member of the Committee shall be eligible to be
designated a Participant.

 

Section 6. Awards

 

(a)   Options. The Committee is authorized to grant Options to Participants with
the following terms and conditions and with such additional terms and
conditions, not inconsistent with the provisions of the Plan, as the Committee
shall determine:

 

  (i)   Exercise Price. The purchase price per Share purchasable under an Option
shall be determined by the Committee; provided, however, that such purchase
price shall not be less than the Fair Market Value of a Share on the date of
grant of such Option.

 

  (ii)   Option Term. The term of each Option shall be fixed by the Committee,
provided that in no event shall the term of an Option exceed a period of ten
years from the date of its grant.

 

  (iii)   Exercise. The Committee shall determine the time or times at which an
Option may be exercised in whole or in part (but in no event shall an Option be
exercisable before the expiration of six months from the date of its grant,
subject to Section 9 thereof, or after the expiration of ten years from the date
of its grant), and the method or methods by which, and the form or forms
(including, without limitation, cash, Shares, other Awards or other property, or
any combination thereof, having a Fair Market Value on the exercise date equal
to the relevant exercise price) in which, payment of the exercise price with
respect thereto may be made; provided that no Shares may be used by a
Participant in payment of the exercise price of an Option unless such Shares
have been held by the Participant for at least six months.

 

  (iv)   Incentive Stock Options. The terms of any Incentive Stock Option
granted under the Plan shall comply in all respects with the provisions of
Section 422 of the Code, or any successor provision thereto, and any regulations
promulgated thereunder. Without limiting the preceding sentence, the aggregate
Fair Market Value (determined at the time an option is granted) of Shares with
respect to which Incentive Stock Options are exercisable for the first time by a
Participant during any calendar year (under the Plan and any other plan of the
Participant’s employer corporation and its parent and subsidiary corporations
providing for Options) shall not exceed such dollar limitation as shall be
applicable to Incentive Stock Options under Section 422 of the Code or a
successor provision.

 

(b)   Stock Appreciation Rights. The Committee is authorized to grant Stock
Appreciation Rights to Participants which may but need not relate to a specific
Option granted under Section 6(a). Subject to the terms of the Plan and any
applicable Award Agreement, each Stock Appreciation Right granted under the Plan
shall confer on the holder thereof a right to receive, upon exercise thereof, up
to the excess of (i) the Fair Market Value of one Share on the date of exercise
over (ii) the exercise price of the right as specified by the

 

-5-



--------------------------------------------------------------------------------

Committee, which shall not be less than the Fair Market Value of one Share on
the date of grant of the Stock Appreciation Right. Subject to the terms of the
Plan and any applicable Award Agreement, the exercise price, term, methods of
exercise, methods of payment or settlement and any other terms and conditions of
any Stock Appreciation Right shall be as determined by the Committee, except
that Stock Appreciation Rights related to Incentive Stock Options shall have the
same terms and conditions as such Options, and in no event shall the term of a
Stock Appreciation Right exceed a period of ten years from the date of its
grant. In the case of any Stock Appreciation Right related to an Option, the
Stock Appreciation Right or applicable portion thereof shall terminate and no
longer be exercisable upon the termination or exercise of the related Option,
except that a Stock Appreciation Right granted with respect to less than the
full number of Shares covered by a related Option shall not be reduced until the
exercise or termination of the related Option exceeds the number of shares not
covered by the Stock Appreciation Right and then only to the extent of the
excess. Any Option related to a Stock Appreciation Right shall no longer be
exercisable to the extent the related Stock Appreciation Right has been
exercised.

 

(c)   Restricted Stock and Restricted Stock Units.

 

  (i)   Issuance. The Committee is authorized to grant Awards of Restricted
Stock and Restricted Stock Units to Participants.

 

  (ii)   Restrictions. Shares of Restricted Stock and Restricted Stock Units
shall be subject to such restrictions as the Committee may impose (including,
without limitation, any limitation on the right to vote a Share of Restricted
Stock or the right to receive any dividend or other right or property), which
restrictions may lapse separately or in combination at such time or times, in
such installments or otherwise, as the Committee may deem appropriate, provided
that in order for a participant to vest in Awards of Restricted Stock or
Restricted Stock Units, the participant must remain in the employ of Olin or an
Affiliate for a period of not less than six months commencing on the date of
grant of the Award, subject to Section 9 hereof and subject to relief for
specified reasons as may be approved by the Committee.

 

  (iii)   Registration. Any Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee may deem appropriate, including,
without limitation, book-entry registration or issuance of a stock certificate
or certificates. In the event any stock certificate is issued in respect of
Shares of Restricted Stock granted under the Plan, such certificate shall be
registered in the name of the Participant and when delivered to the Participant
shall bear an appropriate legend referring to the terms, conditions and
restrictions applicable to such Restricted Stock.

 

  (iv)   Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment for any reason during the applicable restriction
period, all Shares of Restricted Stock and all Restricted Stock Units still
subject to restriction shall be forfeited and reacquired by Olin; provided,
however, that the Committee may, in its sole discretion, waive in whole or in
part any or all

 

 

-6-



--------------------------------------------------------------------------------

remaining restrictions with respect to Shares of Restricted Stock or Restricted
Stock Units. Unrestricted Shares, evidenced in such manner as the Committee
shall deem appropriate, shall be delivered to the holder of Restricted Stock
promptly after such Restricted Stock shall become Released Securities.

 

(d)   Performance Awards. The Committee is authorized to grant Performance
Awards to Participants. Subject to the terms of the Plan and any applicable
Award Agreement, a Performance Award granted under the Plan (i) may be
denominated or payable in cash, Shares (including, without limitation,
Restricted Stock), other securities, other Awards or other property and (ii)
shall confer on the holder thereof rights valued as determined by the Committee
and payable to, or exercisable by, the holder of the Performance Award, in whole
or in part, upon the achievement of such performance goals during such
performance periods as the Committee shall establish. Subject to the terms of
the Plan and any applicable Award Agreement, the performance goals to be
achieved during any performance period, the length of any performance period,
the amount of any Performance Award granted, and the amount of any payment or
transfer to be made pursuant to any Performance Award shall be determined by the
Committee, provided that a performance period shall be at least six months,
subject to Section 9 thereof.

 

(e)   Other Stock-Based Awards. The Committee is authorized to grant to
Participants such other awards denominated or payable in, valued in whole or in
part by reference to, or otherwise based on or related to, Shares (including,
without limitation, phantom Shares, securities convertible into Shares and
dividend units), as are deemed by the Committee to be consistent with the
purposes of the Plan, provided that such grants shall comply with Rule 16b-3 to
the extent applicable and applicable law. Subject to the terms of the Plan and
any applicable Award Agreement, the Committee shall determine the terms and
conditions of such Awards. Shares or other securities delivered pursuant to a
purchase, exchange or conversion right granted under this Section 6(e) shall be
issued for such consideration, which may be paid by such method or methods and
in such form or forms, including, without limitation, cash, Shares, other
securities, other Awards, or other property, or any combination thereof, as the
Committee shall determine, the value of which consideration, as established by
the Committee, shall not be less than the Fair Market Value of such Shares or
other securities as of the date such purchase, exchange or conversion right is
granted.

 

Other Stock-based Award Agreements shall contain provisions dealing with the
disposition of such Award in the event of termination of the Participant’s
employment prior to exercise, realization or payment of the Award.

 

(f)   General.

 

  (i)   No Cash Consideration for Awards. Participants shall not be required to
make any cash payment for the granting of an Award except for such minimum
consideration as may be required by applicable law.

 

  (ii)   Awards May Be Granted Separately or Together. Awards may be granted
either alone or in addition to, in tandem with, or in substitution for any other
Award or any award or benefit granted under any other plan or arrangement of
Olin or any Affiliate, or as payment for or to assure

 

 

-7-



--------------------------------------------------------------------------------

payment of an award or benefit granted under any such other such plan or
arrangement, provided that the purchase or exercise price under an Award
encompassing the right to purchase Shares shall not be reduced by the
cancellation of such Award and the substitution of another Award. Awards so
granted may be granted either at the same time as or at a different time from
the grant of such other Awards or awards or benefits.

 

  (iii)   Forms of Payment Under Awards. Subject to the terms of the Plan and of
any applicable Award Agreement, payments to be made by Olin or an Affiliate upon
the grant, exercise, or payment of an Award may be made in such form or forms as
the Committee shall determine, including, without limitation, cash, Shares,
other securities, other Awards, or other property or any combination thereof,
and may be made in a single payment or transfer, in installments, or on a
deferred basis, in each case in accordance with rules and procedures established
by the Committee.

 

  (iv)   Dividend Equivalents or Interest. Subject to the terms of the Plan and
any applicable Award Agreement, a Participant, including the recipient of a
deferred Award, shall, if so determined by the Committee, be entitled to
receive, currently or on a deferred basis, interest or dividends or interest or
dividend equivalents, with respect to the Shares covered by the Award. The
Committee may provide that any such amounts shall be deemed to have been
reinvested in additional Shares or otherwise reinvested. Notwithstanding the
award of Dividend Equivalents or dividend units, a Participant shall not be
entitled to receive a special or extraordinary dividend or distribution unless
the Committee shall have expressly authorized such receipt.

 

  (v)   Limits on Transfer of Awards. No Award (other than Released Securities)
or right thereunder shall be assignable or transferable by a Participant, other
than (unless limited in the Award Agreement) by will or the laws of descent and
distribution (or, in the case of an Award of Restricted Securities, to Olin),
except that an Option may be transferred by gift to any member of the holder’s
immediate family or to a trust for the benefit of one or more of such immediate
family members, if permitted in the applicable Award Agreement; provided,
however, that, if so determined by the Committee, a Participant may, in the
manner established by the Committee, designate a beneficiary or beneficiaries
with respect to any Award to exercise the rights of the Participant, and to
receive any property distributable, upon the death of the Participant. Each
Award, and each right under any Award, shall be exercisable, during the
Participant’s lifetime, only by the Participant or, if permissible under
applicable law by the Participant’s guardian or legal representative unless it
has been transferred to a member of the holder’s immediate family or to a trust
for the benefit of one or more of such immediate family members, in which case
it shall be exercisable only by such transferee. For the purposes of this
provision, a holder’s “immediate family” shall mean the holder’s spouse,
children and grandchildren. No Award (other than

 

 

-8-



--------------------------------------------------------------------------------

Released Securities), and no right under any such Award, may be pledged,
attached or otherwise encumbered other than in favor of Olin, and any purported
pledge, attachment, or encumbrance thereof other than in favor of Olin shall be
void and unenforceable against Olin or any Affiliate.

 

  (vi)   Term of Awards. Except as otherwise expressly provided in the Plan, the
term of each Award shall be for such period as may be determined by the
Committee.

 

  (vii)   Rule 16b-3 Six-Month Limitations. To the extent required in order to
satisfy the requirements for exemption under Rule 16b-3 only, any equity
security offered pursuant to the Plan may not be sold for at least six months
after acquisition (or such other period as may be required by Rule 16b-3),
except in the case of death or disability, and any derivative security issued
pursuant to the Plan shall not be exercisable for at least six months (or such
other period as may be required by Rule 16b-3), except in case of death or
disability. Terms used in the preceding sentence shall, for the purposes of such
sentence only, have the meanings, if any, assigned or attributed to them under
Rule 16b-3.

 

  (viii)   No Rights to Awards. No Salaried Employee, Participant or other
Person shall have any claim to be granted an Award, and there is no obligation
for uniformity of treatment of Salaried Employees, Participants or holders or
beneficiaries of Awards under the Plan. The terms and conditions of Awards need
not be the same with respect to each recipient. The prospective recipient of any
Award under the Plan shall not, with respect to such Award, be deemed to have
become a Participant, or to have any rights with respect to such Award, until
and unless such recipient shall have executed an agreement or other instrument
accepting the Award and delivered a fully executed copy thereof to the Company,
and otherwise complied with the then applicable terms and conditions.

 

  (ix)   Delegation. Notwithstanding any provision of the Plan to the contrary,
the Committee may delegate to one or more officers or managers of Olin or any
Affiliate, or a committee of such officers or managers, the authority, subject
to such terms and limitations as the Committee shall determine, to grant Awards
to, or to cancel, modify, waive rights or conditions with respect to, alter,
discontinue, suspend, or terminate Awards held by, Salaried Employees who are
not officers or directors of Olin for purposes of Section 16 of the Securities
Exchange Act of 1934, as amended.

 

  (x)   Withholding. Olin or any Affiliate may withhold from any Award granted
or any payment due or transfer made under any Award or under the Plan the amount
(in cash, Shares, other securities, other Awards, or other property) of
withholding taxes due in respect of an Award, its exercise or any payment under
such Award or under the Plan, and take such other action as may be necessary in
the opinion of Olin or Affiliate to satisfy all obligations for the payment of
such taxes.

 

-9-



--------------------------------------------------------------------------------

 

  (xi)   Other Compensation Arrangements. Nothing contained in the Plan shall
prevent Olin or any Affiliate from adopting or continuing in effect other or
additional compensation arrangements, and such arrangements may be either
generally applicable or applicable only in specific cases.

 

  (xii)   No Right to Employment. The grant of an Award shall not be construed
as giving a Participant the right to be retained in the employ of Olin or any
Affiliate. Nothing in the Plan or any Award Agreement shall limit the right of
Olin or an Affiliate at any time to dismiss a Participant from employment, free
from any liability or any claim under the Plan or the Award Agreement.

 

  (xiii)   Governing Law. The validity, construction and effect of the Plan and
any rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Connecticut and applicable Federal law.

 

  (xiv)   Severability. If any provision of the Plan or any Award is determined
to be invalid, illegal or unenforceable in any jurisdiction, or as to any Person
or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to applicable laws, or, if it cannot be so construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award, and the remainder of the Plan and any such Award
shall remain in full force and effect.

 

  (xv)   No Trust or Fund Created. Neither the Plan nor any Award shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between Olin or any Affiliate and a Participant or any other
Person. To the extent that any Person acquires a right to receive payments from
Olin or any Affiliate pursuant to an Award, such right shall be no greater than
the right of any unsecured general creditor of Olin or any Affiliate.

 

  (xvi)   No Fractional Shares. No fractional Shares shall be issued or
delivered pursuant to the Plan or any Award, and the Committee shall determine
whether cash, other securities or other property shall be paid or transferred in
lieu of any fractional Shares, or whether such fractional Shares or any rights
thereto shall be canceled, terminated or otherwise eliminated.

 

  (xvii)   Share Certificates. All certificates for Shares or other securities
delivered under the Plan pursuant to any Award or the exercise thereof shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the Plan or the rules, regulations and other requirements
of the Securities and Exchange Commission, any stock exchange upon which such
Shares or other securities are then listed, and any applicable Federal or state
securities laws, and the Committee may cause a legend or legends to be put on
any such certificates to make appropriate reference to such restrictions.

 

-10-



--------------------------------------------------------------------------------

 

  (xviii)   Conflict with Plan. In the event of any inconsistency or conflict
between the terms of the Plan and an Award Agreement, the terms of the Plan
shall govern.

 

  (xix)   Notwithstanding any provision in this Plan to the contrary, Awards
granted under Sections 6(c), 6(d) or 6(e) after January 1, 1994 and designated
by the Committee as being performance-based shall have as performance measures
Return on Equity and Total Return to Shareholders. For purposes of the Plan,
“Return on Equity” shall mean consolidated income of Olin after taxes and before
the after-tax effect of any special charge or gain and any cumulative effect of
any change in accounting, divided by average shareholders equity and “Total
Return to Shareholders” shall mean for the performance period total return to
shareholders of $100 worth of Shares for such period assuming reinvestment of
dividends on a quarterly basis. The Committee shall determine the performance
goals for each such performance measure with respect to each such Award.

 

Section 7. Amendment and Termination

 

(a)   Amendments to the Plan. The Board may amend, suspend, discontinue or
terminate the Plan, including, without limitation, any amendment, suspension,
discontinuation or termination that would impair the rights of any Participant,
or any other holder or beneficiary of any Award theretofore granted, without the
consent of any shareholder, Participant, other holder or beneficiary of an
Award, or other Person; provided, however, that, notwithstanding any other
provision of the Plan or any Award Agreement, without the approval of the
shareholders of Olin, no such amendment, suspension, discontinuation or
termination shall be made that would:

 

  (i)   increase the total number of Shares available for Awards under the Plan,
except as provided in Section 4 hereof; or

 

  (ii)   permit any Award encompassing rights to purchase Shares to be granted
with per Share purchase or exercise prices of less than the Fair Market Value of
a Share on the date of grant thereof; and

 

provided further that no amendment, suspension, discontinuation or termination
(i) that would impair the rights of such Participant, holder or beneficiary
shall be made with respect to Section 9 of the Plan after a Change in Control,
as defined therein and (ii) may increase the amount of payment of any Award to
any Participant.

 

(b)   Amendments to Awards. The Committee may waive any conditions or rights
with respect to, or amend, alter, suspend, discontinue, or terminate, any
unexercised Award theretofore granted, prospectively or retroactively, without
the consent of any relevant Participant or holder or beneficiary of an Award,
provided that no amendment, alteration, suspension, discontinuation or
termination of an Award that would impair the rights of such Participant, holder
or beneficiary shall be made after a Change in Control, as defined in Section 9;
provided further that the Committee may not increase the payment of any Award
granted any Participant.

 

(c)   Adjustments of Awards Upon Certain Acquisitions. In the event Olin or any
Affiliate shall assume outstanding employee awards or the right or obligation to
make future such awards in connection with the

 

 

-11-



--------------------------------------------------------------------------------

 

acquisition of another business or another company, the Committee may make such
adjustments, not inconsistent with the terms of the Plan, in the terms of Awards
as it shall deem appropriate.

 

d)   Adjustments of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee may make adjustments in the terms and
conditions of Awards in recognition of unusual or nonrecurring events
(including, without limitation, the events described in Section 4(b) hereof)
affecting Olin, any Affiliate, or the financial statements of Olin or any
Affiliate, or of changes in applicable laws, regulations, or accounting
principles, whenever the Committee determines that statements of Olin or any
Affiliate, or of changes in applicable laws, regulations, or accounting
principles, whenever the Committee determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits to be
made available under the Plan.

 

Section 8. Additional Conditions to Enjoyment of Awards.

 

(a)   The Committee may cancel any unexpired, unpaid or deferred Awards if at
any time the Participant is not in compliance with all applicable provisions of
the Award Agreement, the Plan and the following conditions:

 

  (i)   A Participant shall not render services for any organization or engage,
directly or indirectly, in any business which, in the judgment of the Committee
or, if delegated by the Committee to the Chief Executive Officer, in the
judgment of such Officer, is or becomes competitive with Olin or any Affiliate,
or which is or becomes otherwise prejudicial to or in conflict with the
interests of Olin or any Affiliate. Such judgment shall be based on the
Participant’s positions and responsibilities while employed by Olin or an
Affiliate, the Participant’s post-employment responsibilities and position with
the other organization or business, the extent of past, current and potential
competition or conflict between Olin or an Affiliate and the other organization
or business, the effect on customers, suppliers and competitors of the
Participant’s assuming the post-employment position, the guidelines established
in the then current edition of Olin’s Code of Business Conduct, and such other
considerations as are deemed relevant given the applicable facts and
circumstances. The Participant shall be free, however, to purchase as an
investment or otherwise, stock or other securities of such organization or
business so long as they are listed upon a recognized securities exchange or
traded over the counter, and such investment does not represent a substantial
investment to the Participant or a greater than 1% equity interest in the
organization or business.

 

  (ii)   Participant shall not, without prior written authorization from Olin,
disclose to anyone outside Olin, or use in other than Olin’s business, any
secret or confidential information, knowledge or data, relating to the business
of Olin or an Affiliate in violation of his or her agreement with Olin or the
Affiliate.

 

  (iii)   A Participant, pursuant to his or her agreement with Olin or an
Affiliate, shall disclose promptly and assign to Olin or the Affiliate all
right, title and interest in any invention or idea, patentable or not, made or
conceived by the

 

 

-12-



--------------------------------------------------------------------------------

Participant during employment by Olin or the Affiliate, relating in any manner
to the actual or anticipated business, research or development work of Olin or
the Affiliate and shall do anything reasonably necessary to enable Olin or the
Affiliate to secure a patent where appropriate in the United States and in
foreign countries.

 

(b)   Notwithstanding any other provision of the Plan, the Committee in its sole
discretion may cancel any Award at any time prior to the exercise thereof, if
the employment of the Participant shall be terminated, other than by reason of
death, unless the conditions in this Section 8 are met.

 

(c)   Failure to comply with the conditions of this Section 8 prior to, or
during the six months after, any exercise, payment or delivery pursuant to an
Award shall cause the exercise, payment or delivery to be rescinded. Olin shall
notify the Participant in writing of any such rescission within two years after
such exercise payment or delivery and within 10 days after receiving such
notice, the Participant shall pay to Olin the amount of any gain realized or
payment received as a result of the exercise, payment or delivery rescinded.
Such payment shall be made either in cash or by returning to Olin the number of
Shares that the Participant received in connection with the rescinded exercise,
payment or delivery.

 

(d)   Upon exercise, payment or delivery pursuant to an Award, the Committee may
require the Participant to certify on a form acceptable to the Committee, that
he or she is in compliance with the terms and conditions of the Plan.

 

(e)   Nothing herein shall be interpreted to limit the obligations of a
Participant under his or her employee agreement or any other agreement with
Olin.

 

Section 9. Change in Control

 

(a)   Except as the Board or the Committee may expressly provide otherwise prior
to a Change in Control of Olin (as defined below) and subject to the provisions
of Section 6(f)(vii) hereof, in the event of a Change in Control of Olin:

 

  (i)   all Options and Stock Appreciation Rights then outstanding shall become
immediately and fully exercisable, notwithstanding any provision therein for the
exercise in installments;

 

  (ii)   unless a Stock Appreciation Right shall have already been granted with
respect to an outstanding Option, the Participant holding such Option shall be
deemed also to hold a Stock Appreciation Right related to such Option,
exercisable in accordance with and subject to the terms and conditions of
Section 6(b) for the number of Shares exercisable under such Option after giving
effect to such acceleration, which Stock Appreciation Right may, but need not
be, evidenced by separate written agreement;

 

  (iii)   all restrictions and conditions of all Restricted Stock and Restricted
Stock Units then outstanding shall be deemed satisfied as of the date of the
Change in Control; and

 

  (iv)   all Performance Awards shall become vested, deemed earned in full and
promptly paid to the Participants, cash units in

 

 

-13-



--------------------------------------------------------------------------------

 

cash and phantom stock units in the Shares represented thereby or such other
securities, property or cash as may be deliverable in respect of Shares as a
result of a Change in Control, without regard to payment schedules and
notwithstanding that the applicable performance cycle or retention cycle shall
not have been completed.

 

(b)   “Change in Control” of Olin means the occurrence of any one of the
following events:

 

  (i)   individuals who, on November 1, 2002, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board; provided that any individual becoming a director subsequent to
November 1, 2002, whose election or nomination for election was approved (either
by a specific vote or by approval of the proxy statement of Olin in which such
individual is named as a nominee for director, without written objection to such
nomination) by a vote of at least two-thirds of the directors who were, as of
the date of such approval, Incumbent Directors, shall be an Incumbent Director;
provided, however, that no individual initially appointed, elected or nominated
as a director of Olin as a result of an actual or threatened election contest
with respect to directors or as a result of any other actual or threatened
solicitation of proxies or consents by or on behalf of any Person other than the
Board shall be deemed to be an Incumbent Director;

 

  (ii)   any “person” (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934 (the “Act”) and as used in Sections 13(d)(3) and
14(d)(2) of the Act) is or becomes a “beneficial owner” (as defined in Rule
13d-3 under the Act), directly or indirectly, of securities of Olin representing
20% or more of the combined voting power of Olin’s then outstanding securities
eligible to vote for the election of the Board (the “Olin Voting Securities”);
provided, however, that the event described in this paragraph (ii) shall not be
deemed to be a Change in Control if such event results from any of the
following: (A) the acquisition of Olin Voting Securities by Olin or any of its
subsidiaries, (B) the acquisition of Olin Voting Securities by any employee
benefit plan (or related trust) sponsored or maintained by Olin or any of its
subsidiaries, (C) the acquisition of Olin Voting Securities by any underwriter
temporarily holding securities pursuant to an offering of such securities, or
(D) the acquisition of Olin Voting Securities pursuant to a Non-Qualifying
Transaction (as defined in paragraph (iii));

 

  (iii)   the consummation of a merger, consolidation, statutory share exchange
or similar form of corporate transaction involving Olin or any of its
subsidiaries (a “Reorganization”) or sale or other disposition of all or
substantially all of the assets of Olin to an entity that is not an affiliate of
Olin (a “Sale”), unless immediately following such Reorganization or Sale: (A)
more than 50% of the total voting power (in respect of the election of
directors, or similar officials in the case of an entity other than a
corporation) of (x) the entity resulting from such Reorganization, or the entity
which has acquired all or substantially all of the assets of Olin (in either
case, the “Surviving Entity”), or (y) if applicable, the ultimate parent entity
that directly or indirectly has beneficial ownership of more than 50% of the

 

-14-



--------------------------------------------------------------------------------

total voting power (in respect of the election of directors, or similar
officials in the case of an entity other than a corporation) of the Surviving
Entity (the “Parent Entity”), is represented by Olin Voting Securities that were
outstanding immediately prior to such Reorganization or Sale (or, if applicable,
is represented by shares into which such Olin Voting Securities were converted
pursuant to such Reorganization or Sale), and such voting power among the
holders thereof is in substantially the same proportion as the voting power of
such Olin Voting Securities among the holders thereof immediately prior to the
Reorganization or Sale, (B) no Person (other than any employee benefit plan (or
related trust) sponsored or maintained by the Surviving Entity or the Parent
Entity), is or becomes the beneficial owner, directly or indirectly, of 20% or
more of the total voting power (in respect of the election of directors, or
similar officials in the case of an entity other than a corporation) of the
outstanding voting securities of the Parent Entity (or, if there is no Parent
Entity, the Surviving Entity) and (C) at least a majority of the members of the
board of directors (or similar officials in the case of an entity other than a
corporation) of the Parent Entity (or, if there is no Parent Entity, the
Surviving Entity) following the consummation of the Reorganization or Sale were,
at the time of the approval by the Board of the execution of the initial
agreement providing for such Reorganization or Sale, Incumbent Directors (any
Reorganization or Sale which satisfies all of the criteria specified in (A), (B)
and (C) above being deemed to be a “Non-Qualifying Transaction”);

 

  (iv)   the stockholders of Olin approve a plan of complete liquidation or
dissolution of Olin.

 

Notwithstanding the foregoing, the acquisition by any Person of beneficial
ownership of 20% or more of the combined voting power of Olin Voting Securities
solely as a result of the acquisition of Olin Voting Securities by Olin which
reduces the number of Olin Voting Securities outstanding shall be deemed not to
result in a Change in Control; provided, however, that if such Person
subsequently becomes the beneficial owner of additional Olin Voting Securities
that increases the percentage of outstanding Olin Voting Securities beneficially
owned by such Person, a Change in Control of Olin shall then be deemed to occur.

 

Section 10. Effective Date of the Plan

 

The Plan shall be effective as of the date of its approval by the shareholders
of Olin.

 

Section 11. Term of the Plan

 

No Award shall be granted under the Plan after April 30, 2001, but unless
otherwise expressly provided in the Plan or in an applicable Award Agreement,
any Award theretofore granted may extend beyond such date.

 

-15-